Citation Nr: 1740090	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-45 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether the character of appellant's discharge for the period of service from March 1960 to September 1963 constitutes a bar to Department of Veterans Affairs benefits?

2. Entitlement to service connection for a bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a low back condition.

6. Entitlement to service connection for bilateral hand numbness. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant served on active duty for training from September 11, 1959 to March 6, 1960 and received an honorable discharge. He also served on active duty from March 31, 1960 to September 28, 1963 and was discharged under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In April 2014, a character of discharge hearing was held at the RO. In December 2014, a hearing was held before a Decision Review Officer. In May 2017, a videoconference hearing was held before the undersigned Veterans Law Judge. At that time, the appellant submitted additional evidence with a waiver of RO jurisdiction. 

This is a paperless appeal and the Veterans Benefits Management System and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The overall evidence shows the appellant's discharge under other than honorable conditions from his period of service ending in September 1963 was issued because of willful and persistent misconduct and it is considered dishonorable. 

2. Any current bilateral hearing loss, tinnitus, hypertension, low back disorder, and bilateral hand numbness were not caused by and none had their onset during the appellant's period of active duty training, or within any applicable presumptive period. 


CONCLUSIONS OF LAW

1. The appellant's character of discharge for the period of service ending September 1963 is a bar to the payment of VA compensation benefits. 38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2016). 

2. A bilateral hearing loss, tinnitus, hypertension, a low back disorder, and bilateral hand numbness were not incurred during active duty training, and a sensorineural hearing loss, tinnitus, lumbar arthritis, or any organic disease of the nervous system may not be presumed to have been so incurred. 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.12, 3.303, 3.307, 3.309(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that the claims folder contains an Application for Correction of Military Record which was received by the Army Review Boards Agency in October 2014. Documents pertaining to the outcome of this application are not of record. At the May 2017 videoconference hearing, however, the appellant testified that he has tried to get his discharge upgraded but he was denied. Under these circumstances, the Board does not find it necessary to obtain records pertaining to the referenced application. 

Information of record suggests the appellant is in receipt of Social Security disability benefits. The critical issue in this case is character of the appellant's discharge from active duty, and there is no indication that Social Security records would be relevant to this determination and a remand to obtain these records is not required. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the appellant's claim).

At the December 2014 decision review officer hearing, the representative noted that a 55 page criminal history pertaining to the appellant referenced in the November 2014 letter from the Criminal Investigations Division was not contained in VBMS and he requested that VA obtain this information. It does not appear these records were received; however, the service records are replete with information regarding the inservice charges against the appellant and of evidence pertaining to his convictions. The Board does not find it necessary to obtain records pertaining to any civilian criminal information. The Board further finds that records pertaining to the claimant's post service criminal history are not relevant to the character of his service.

Analysis  Character of Discharge

In June 2014, VA determined that the appellant's period of service from September 11, 1959 to March 6, 1960 was honorable for VA purposes and not a bar to VA benefits.  Significantly, VA also determined that his service from March 31, 1960 to September 28, 1963 was dishonorable and a bar to VA benefits. The claimant was entitled to health care for any disability determined to be service-connected. The appellant disagreed and perfected an appeal of this decision. 

On review, the record contains an October 1971 administrative decision wherein VA determined the appellant's discharge in September 1963 was not under conditions other then dishonorable and he was barred from benefits based on this period of service. The basis for this determination was a finding that the claimant had engaged in willful and persistent misconduct. The appellant disagreed with the decision and a statement of the case was furnished on character of discharge in May 1972. The appellant did not submit a substantive appeal and the determination is final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

Generally, new and material evidence is needed to reopen a claim. See 38 C.F.R. § 3.156(a) (2016). On review, the October 1971 administrative decision appears to have been based on limited records from the appellant's personnel file (i.e. facts and circumstances). In May 1976, all available military records were received. These records are arguably relevant and thus, VA will reconsider the character of discharge issue de novo. 38 C.F.R. § 3.156(c).

The appellant's DD Form 214 shows he was discharged in September 1963 with the character of service listed as "under other than honorable conditions". Review of service personnel records shows the appellant was charged with multiple infractions during this period of service. A July 1963 statement shows numerous violations of the Uniform Code of Military Justice to include: disorderly under circumstances as to bring discredit upon the military service (September 23, 1960); absent without leave (AWOL) from leave for 1.5 days (December 18, 1961); carrying a concealed weapon (March 19, 1962); disrespectful language to a noncommissioned officer (May 25, 1962); running a stop sign (November 21, 1962); absent from guard mount (February 4, 1963); failed to be present for bed check (February 23, 1963); absent from reveille formation (March 12, 1963); and breach of peace (fighting with a female) (June 20, 1963). 

The appellant also had several courts martial convictions. A November 1960 Special Court-Martial Order shows the appellant pled guilty to charges of behaving himself with disrespect toward a superior officer and for drunk and disorderly conduct. An August 1961 Special Court-Martial Order shows the appellant pled guilty to sleeping on his post. A July 1963 Special Court-Martial Order shows the appellant pled guilty to behaving disrespectfully towards a commissioned officer; breaking restriction; disturbing the peace by being drunk and disorderly; and biting a fellow soldier. 

A May 1963 statement of reasons for disqualifying ratings shows the appellant received an unsatisfactory rating in conduct for the multiple Article 15's. He also received an unsatisfactory efficiency rating because he required constant supervision, was undependable, and conducted himself in a manner that deterred from the satisfactory performance of his duties.

In August 1963, the appellant was examined by a military psychiatrist.  At that time the appellant was found to show a chronic moderate antisocial reaction, manifested by excessive use of alcohol, frequent fights, disrespect for authority, and repeated civil and military offenses. There was no disqualifying mental defect sufficient to warrant disposition through medical channels and the member was mentally responsible, both to distinguish right from wrong and to adhere to the right. 

A September 1963 recommendation for discharge states the following:

Subject [enlisted member] exhibits violently anti-social conduct, resents authority, is not amenable to reason and resists rehabilitation. Off duty subject [enlisted member] is continually involved in affrays (sic). Cases in Point: Assaulting women and [military police]. In comparison with other soldiers, subject [enlisted member] is one of the worst. 

Information in the claims folder shows several attempts by the claimant to have his discharge upgraded through the Army Discharge Review Board. Each of these attempts have been denied over the years with the Board finding on each occasion that the character of discharge was found to be proper. 

If the former service member did not die in service, compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 C.F.R. § 3.12. 

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions. 38 C.F.R. § 3.12(d)(4). Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious. Id.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action. See 38 C.F.R. § 3.1(n) (2016). Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n)(2).

A discharge or release from service under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the commission of the offense resulting in the discharge. 38 C.F.R. § 3.12(b); see also 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.354(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). Mental illness is not identical to insanity. Beck v. West, 13 Vet. App. 535 (2000). 

The appellant contends that he was the victim of institutional racism and that his Article 15's and convictions were for minor offenses. He further argues that he was not absent without leave for 215 days and that the remainder of his service was honest, faithful and meritorious. 

The Board will find that the appellant was not absent without leave for 215 days. In this respect, the record of time lost contained in the personnel records shows one day of absence without leave and the remainder of the claimant's lost time was spent in confinement. While the Manual for Courts Martial provides that the time that a soldier is confined by civilian authorities for conviction announced by a civilian court is absence without leave, see Manual for Courts Martial, part IV, paragraph 10c(5), the record in this case does not provide sufficient evidence to conclude that to be the case here. Accordingly, consideration under 38 C.F.R. § 3.12(c) (statutory bar by reason of discharge as a result of absent without leave for a continuous period of at least 180 days) is not appropriate. 

At the hearings and in several statements, the appellant provided various excuses and argument as to why he did not engage in willful and persistent misconduct. For example, he said he should not be charged absent without leave because the weather was bad and he could not get back to post. He also indicated that most of his offenses were due to drinking and were not criminal. He testified that the concealed weapon charge was for a tool he needed for his job and he felt that he fell asleep on post because he had a sleeping disorder. He further argued that he was held in service after the expiration of his enlistment and given a rapid succession of Article 15's because "they were out to get him." He also argued that he was drinking to self-medicate because he was experiencing anxiety and isolation. 

On review, the appellant's arguments are not persuasive. While the Board acknowledges that some of the infractions, when considered in isolation, appear relatively minor, there clearly was a pattern of misconduct which ultimately led to his discharge. The Board acknowledges that the appellant had multiple Article 15's towards the end of his enlistment, but a review of the record shows problems throughout his period of service, to include a special court-martial as early as November 1960. 

As concerns the reported mental condition and the request that this be considered a mitigating factor, there is no evidence the appellant was insane and the inservice psychiatric evaluation indicates he did not have a disqualifying mental defect.  The appellant was specifically found able to appreciate the difference between right and wrong. To the extent he was experiencing anxiety or other symptoms, this does not excuse his behavior. The information contained in the recommendation for discharge weighs heavily against finding that the remainder of his service was honest, faithful and meritorious.

In summary, the overall evidence shows willful and persistent misconduct during the appellant's service from March 31, 1960 to September 28, 1963.  Thus, his under other than honorable discharge is considered dishonorable for VA purposes and he is not entitled to compensation benefits based on this period of service. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2016). 

In reaching decision the Board acknowledges the appellant's claim that he was the victim of racism.  The claimant, however, has provided no evidence showing that another soldier of a different race or ethnic group who had been absent without leave, carried a concealed weapon, breached the peace, was disrespectful to senior commissioned officers, who had slept at his post, who had bitten another soldier, and who had been drunk and disorderly was treated in a manner that was disparate and more favorable than how the service dealt with the appellant's own misconduct.  



Service connection

In June 2014, VA denied entitlement to service connection for hearing loss, tinnitus, hypertension, a low back disorder, and bilateral hand numbness. The appellant disagreed and perfected this appeal. 

As set forth, the appellant's second period of service, from March 1960 to September 1963, is considered dishonorable and he is not entitled to compensation benefits based on this period of service. The only period for consideration is the six month period of active duty training, for which the appellant received an honorable discharge.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id. 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including sensorineural hearing loss, tinnitus,  hypertension, an organic nervous disorder, and arthritis if manifest to a compensable degree within one year following discharge from service. 38 C.F.R. §§ 3.307, 3.309(a). 

Presumptive periods do not apply to periods of active duty training and inactive duty training. See Biggins v. Derwinski, 1 Vet. App. 474(1991).

At the videoconference hearing, the appellant testified that the only thing he had in his initial tour was problems with his feet. He did not know when the hearing loss and tinnitus started. In a June 2017 statement the claimant reported that mild dorsal lumbar scoliosis was noted on his exit physical from active duty training and on the enlistment examination for his second period of service. He asked that VA accept this as proof that he was diagnosed with a lumbar condition during a period of honorable service. 

Service treatment records during the appellant's six month period of active duty training show he was seen for a sore throat in December 1959, sore feet in January 1960, and an upper respiratory infection in February 1960. On the report of medical history completed in February 1960, the appellant reported he was in good health and he specifically denied any ear trouble or high blood pressure. The February 1960 separation examination shows his ear, spine and upper extremities were normal on clinical evaluation. Blood pressure was reported as 118/50 and hearing was 15/15 on both whispered and spoken voice testing. The summary of defects and diagnoses stated "[n]o significant abnormalities."

VA medical records show sensorineural hearing loss, tinnitus, hypertension, low back problems, and upper extremity peripheral neuropathy and carpal tunnel syndrome. Accordingly, there is evidence of current diagnoses relating to the claimed conditions. 

On review, there is no evidence that the appellant was seen for any disease or injuries relating to the claimed conditions during his period of active duty for training. The Board acknowledges the appellant's contentions regarding a low back disorder and notes that the March 31, 1960 enlistment examination indicated that the spine was abnormal on clinical evaluation with a mild dorsal lumbar scoliosis, left, asymptomatic. This disorder, however, was not noted at separation from his initial period of active duty for training and there is no evidence of a back injury during that time.

In summary, the evidence preponderates against finding that any hearing loss, tinnitus, hypertension, low back disorder, or bilateral hand numbness was incurred during or is otherwise related to the appellant's active duty training. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. 38 C.F.R. § 3.102.


ORDER

The character of the appellant's discharge for his period of service from March 1960 to September 1963 constitutes a bar to VA compensation benefits. 

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for bilateral hand numbness is denied. 




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


